Opinion filed October 27,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00275-CR
                                                    __________
 
                        ERNEST
PATRICK LEWALLEN, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 350th District Court
 
                                                            Taylor
County, Texas
 
                                                    Trial
Court Cause No. 9800-D
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Ernest
Patrick Lewallen has filed in this court a motion to dismiss his appeal. 
Pursuant to Tex. R. App. P. 42.2, the
motion is signed by both appellant and his counsel.
The
motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM                                   
October 27, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.